DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

        Claim Amendments
2.	The claim amendment filed September 8, 2020 has been entered. Claims 3, 5, 12, 14, 25, 26, 28, 35, 37, 41, 43, 45, 46, 47, 50, 52, 54, 61, 64, 66, 69, 70, 74, 78, 79, 88 and 90 have been currently amended.  Claims 4, 7, 9, 11, 13, 17, 19,  21, 23-24, 30, 32, 34, 36, 42, 55-60, 62-63, 65, 67-68, 72-73, 75-77, 81-87 and 89 have been cancelled. Claims 1-3, 5-6, 8, 10, 12, 14-16, 18, 20, 22, 25-29, 31, 33, 35, 37-41, 43-54, 61, 64, 66, 69-71, 74, 78-80, 88 and 90-92 are under consideration in this Office Action. 

Election/Restrictions
3.	 Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which
are not so linked as to form a single general inventive concept under PCT Rule 13.1.
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to
elect a single invention to which the claims must be restricted.
	A) Claims 1-3, 5-6, 8 and 10 are drawn to an isolated mutant staphylococcal leukocidin subunit polypeptide comprising a wild-type staphylococcal LukA subunit, a wild-type staphylococcal LukB subunit, or a wild-type staphylococcal LukAB dimer, except for having one or more amino acid substitutions, deletions, or a combination 
	B) Claims 1, 12, 14-16, 18, 20 and 22 are drawn to an isolated mutant staphylococcal leukocidin subunit polypeptide comprising a mutation in the LukAB dimer/dimer interface region.
C) Claims 1, 12, 14 and 25 are drawn to an isolated mutant staphylococcal leukocidin subunit polypeptide wherein the LukB position corresponding to K12 of SEQ ID NO: 29 is substituted with alanine (A) and/or the LukB position corresponding to K19 of SEQ ID NO: 29 is substituted with alanine (A).
	D) Claims 1, 12, 14, 26 and 27 are drawn to an isolated mutant staphylococcal leukocidin subunit polypeptide wherein the LukB position corresponding to R23 of SEQ ID NO: 29 is substituted with alanine (A) or glutamate (E).
	E) Claims 1, 12, 14, 28-29, 31 and 33 are drawn to an isolated mutant staphylococcal leukocidin subunit polypeptide comprising a triple mutant LukB, wherein the LukB position corresponding to K12 of SEQ ID NO: 29 is substituted with alanine (A), the LukB position corresponding to K19 of SEQ ID NO: 29 is substituted 
	F) Claims 1, 35, 37-39 and 40 are drawn to an isolated mutant staphylococcal leukocidin subunit polypeptide comprising a mutation in the LukB membrane-binding cleft region.
	G) Claims 1, 41, 43 and 44 are drawn to an isolated mutant staphylococcal leukocidin subunit polypeptide comprising a mutation in the LukB pore forming region.
	H) Claims 1, and 45 are drawn to an isolated mutant staphylococcal leukocidin subunit polypeptide which is less toxic in a neutrophil toxicity assay compared to the corresponding wild-type leukocidin subunit.
I) Claims 1, and 46 are drawn to an isolated mutant staphylococcal leukocidin subunit polypeptide wherein the wild-type LukA subunit comprises a SINGLE SELECTED amino acid sequence selected from the group consisting of SEQ ID NO: 2, SEQ ID NO: 3, SEQ ID NO: 4, SEQ ID NO: 5, SEQ ID NO: 6, SEQ ID NO: 7, SEQ ID NO: 8, SEQ ID NO: 9, SEQ ID NO: 10, SEQ ID NO: 11, SEQ ID NO: 12, SEQ ID NO: 13, SEQ ID NO: 14, SEQ ID NO: 32, SEQ ID NO: 33, SEQ ID NO: 34, SEQ ID NO: 35, SEQ ID NO: 36, SEQ ID NO: 37, SEQ ID NO: 38, SEQ ID NO: 39, SEQ ID NO:40, SEQ ID NO: 41, SEQ ID NO: 42, SEQ ID NO: 43, and SEQ ID NO: 44.
J) Claims 1, and 47 are drawn to an isolated mutant staphylococcal leukocidin subunit polypeptide wherein the wild-type LukB subunit comprises a SINGLE SELECTED amino acid sequence selected from the group consisting of SEQ ID NO: 16, SEQ ID NO: 17, SEQ ID NO: 18, SEQ ID NO: 19, SEQ ID NO: 20, SEQ ID NO: 21, SEQ ID NO: 22, SEQ ID NO: 23, SEQ ID NO: 24, SEQ ID NO:25, SEQ ID NO: 26, SEQ 

K) Claims 48-50 are drawn to an isolated mutant staphylococcal leucocidin subunit polypeptide comprising a wild-type LukB subunit, except for wherein the LukB positions corresponding to amino acid residues 1 through 29 of SEQ ID NO: 29 are substituted with amino acid residues 1 through 29 of SEQ ID No: 58 or amino acid residues 1 through 29 of HlgB.
L) Claims 51, 52, 53 and 54 are drawn to a polypeptide complex comprising a mutant LukAB dimer. If Group L is selected, applicants must also selected a SINGLE dimer from claim 53. 
M) Claims 61, 64, 66, and 69 are drawn to an isolated polynucleotide comprising a nucleic acid that encodes the mutant subunit of claim 1, the vector, host cell and method of production.
N) Claims 70-71, 74, and 78 are drawn to a composition comprising the mutant subunit of claim 1, and a method of inducing a host immune response against a Staphylococcus aureus strain.
O) Claims 79, 80, 70 and 88 are drawn to a method of preventing or treating a Staphylococcal disease and/or infection in a subject.           P) Claims 90-92 are drawn to a method of producing a vaccine against S. aureus infection.

4. 	The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features. The claims are not novel over 
Badarau et al., “Structure-Function Analysis of Heterodimer Formation, Oligomerization, and Receptor Binding of the Staphylococcus aureus Bi-component Toxin LukGH" The Journal of Biological Chemistry. 2 January 2015, Epub 14 November 2014, Vol. 290, No. 1, pages 142-156.

Badarau et al., discloses an isolated mutant staphylococcal leukocidin subunit polypeptide (expressed modified LukG and LukH (LukB and LukA respectively, as defined by the instant PCT application; paragraph [0042]) monomers and complexes were expressed in E. coli as with wild-type; page 150, 2nd column, 1st-2nd paragraph) comprising a wild-type staphylococcal LukA subunit (modified LukH was expressed; page 150, 2nd column, 1st-2nd paragraph), a wild-type staphylococcal LukB subunit (modified lukG (LukB) was expressed; page 150, 2nd column, 1st-2nd paragraphs), or a wild-type staphylococcal LukAB dimer (both complexes, that is, co-expression, and individual monomers were expressed in E. coli; page 150, 2nd column, 1st-2nd paragraphs), except for having one or more amino acid substitutions, deletions, or a combination thereof at conserved residues in the LukA subunit (LukH with Asp to Ala replacements; page 150, 2nd column, 1st-2nd paragraph; Table 4), the LukB subunit (LukG had replacments in interface 1 and 2; page 150, 2nd column, 1st paragraph), or in the LukAB dimer (modifications were made, and LukHI, LukGI, LukH2, and LukG2, representing various changes to interface 1 and 2 amino acids, and then 
The main invention in this application lacks novelty and/or an inventive step, therefore the other claims are not so linked by a special technical feature within the meaning of PCT Rule 13.2 so as to form a single inventive concept. Inasmuch as, the technical feature does not define a contribution over the art, it is not "special" within the meaning of PCT Rule 13.2. Consequently, Groups A thru P lack unity of invention.


REQUIREMENT FOR UNITY OF INVENTION
5. 	As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species, which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF

INVENTIONS

7. 	As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:


(2)    A product and process of use of said product; or
(3)    A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)    A process and an apparatus or means specifically designed for carrying out the said process; or
(5)    A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475I.

8. 	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof. Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species, which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

9.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
10.	Further, there is prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JA-NA A HINES whose telephone number is (571)272-0859.  The examiner can normally be reached Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gary Nickol, can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/JANA A HINES/Primary Examiner, Art Unit 1645